United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2968
                                  ___________

Jacklynn Heritage,              *
                                *
              Appellant,        *
                                * Appeal from the United States
      v.                        * District Court for the Western
                                * District of Arkansas.
PRADCO Outdoor Brands; EBSCO    *
Industries, Inc.                *        [UNPUBLISHED]
                                *
              Appellees.        *
                           ___________

                            Submitted: April 7, 2004

                                 Filed: May 4, 2004
                                  ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Jacklynn Heritage appeals the district court’s1 adverse grant of summary
judgment in her employment-discrimination action. Having carefully reviewed the
record, we conclude summary judgment was proper for the reasons explained by the
district court. Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________


      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.